Case 2:18-cr-00106-MSD-DEM Document 34 Filed 09/03/19 Page 1 of 4 PageID# 296




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                         Norfolk Division

 UNITED STATES OF AMERICA                        )
                                                 )
               v.                                )          CRIMINAL NO. 2:18-cr-106
                                                 )
 SAMUEL CARAGAN,                                 )
                                                 )
               Defendant.                        )

            GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO
                CLARIFY OR MODIFY HIS PROBATION TERMS

       The defendant has filed a motion seeking to clarify or modify the terms of his probation.

(ECF No. 33.) More specifically, he seeks to clarify that, under the portion of the judgment

stating that he “shall not be employed in any capacity involving set aside or preferential

government contracts” (ECF No. 29 at 3), he can nonetheless continue to compete for contracts

designated for small businesses, albeit not contracts designed for minority-owned small

businesses under the Small Business Administration’s 8(a) program.

       The government does not take a position on the defendant’s motion and instead leaves its

resolution to the sound discretion of the Court. On the one hand, the defendant is correct that his

offense conduct related to his false statements regarding who actually controlled his business,

Karda Enterprises, for purposes of the 8(a) program. Under that program, “small businesses

owned and controlled by economically and socially disadvantaged persons are eligible to obtain

various kinds of SBA assistance and to receive certain preferences in the award of federal

contracts.” (ECF No. 9 ¶ 8.) As a result of the defendant’s fraudulent conduct, Karda was able

to win over $20 million contracts for which it was not, in fact eligible to compete. (Id. ¶ 23.)

The parties agree that, as a result of his misconduct, the defendant should not be able to
Case 2:18-cr-00106-MSD-DEM Document 34 Filed 09/03/19 Page 2 of 4 PageID# 297




participate in the 8(a) program.

        On the other hand, the defendant’s offense conduct also involved deceiving the Small

Business Administration more generally about how Karda actually functioned. In this sense,

then, his conduct called into question whether it would be appropriate for him to compete under

any SBA set-aside program at to which eligibility turns on honesty in his business dealings.

Federal contracts set aside for small businesses fall into this broader category. In order to qualify

to compete for such contracts, a business must have fewer than set number of employees, with

the specific cap varying by industry. See 13 C.F.R. § 121.402. A business typically self-certifies

as to its compliance with these standards, either in its required annual submissions or on a

procurement-by-procurement basis. See 13. C.F.R. § 121.405. Moreover, a business can exceed

the relevant cap if it is found to be affiliated with another business, see 13 C.F.R. § 121.103(f), or

if another entity is found to control it, see Size Appeal of Par Hawaii Refining, LLC, No. SIZ-

5989, 2019 WL 3064590 at *13 (Mar. 20, 2019) (discussing control). False statements about

ownership and control were, of course, central to the fraudulent scheme underlying the

defendant’s conviction. (See ECF No. 9 ¶¶ 15–20.)

        In view of the foregoing, the government declines to take a position on the motion. The

Court may appropriately exercise its sound discretion as to whether the defendant’s years of

deceit are sufficient to justify probation conditions that limit his participation in just the 8(a)

program or, alternatively, in programs that require honesty about how his business operates. The

government further notes that the defendant faces the possibility of suspension and debarment

through an ongoing administrative proceeding. (See ECF No. 33-1 ¶ 8.) The U.S. Attorney’s

Office takes no position on the appropriateness of suspension and debarment, which is an

administration adjudication wholly collateral to this criminal prosecution.



                                                   2
Case 2:18-cr-00106-MSD-DEM Document 34 Filed 09/03/19 Page 3 of 4 PageID# 298




                                      Respectfully submitted,

                                      G. Zachary Terwilliger
                                      United States Attorney


                                By:                     /s/
                                      Daniel T. Young
                                      Alan M. Salsbury
                                      Assistant United States Attorneys
                                      Virginia State Bar No. 89707 & 15682
                                      United States Attorney’s Office
                                      101 W. Main Street, Suite 8000
                                      Norfolk, Virginia 23510
                                      Office: (757) 441-6331
                                      Fax:    (757) 441-6689
                                      Email: daniel.young@usdoj.gov
                                              alan.salsbury@usdoj.gov




                                      3
Case 2:18-cr-00106-MSD-DEM Document 34 Filed 09/03/19 Page 4 of 4 PageID# 299




                                CERTIFICATE OF SERVICE

       I certify that on September 3, 2019, I electronically filed a copy of the foregoing with the

Clerk of the Court using the CM/ECF system, which will send a notification of such filing (NEF)

to all counsel of record:




                                         By:                         /s/
                                                 Daniel T. Young
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 101 W. Main Street, Suite 8000
                                                 Norfolk, Virginia 23510
                                                 Office: (757) 441-6331
                                                 Fax:    (757) 441-6689
                                                 Email: daniel.young@usdoj.gov




                                                4
